Case 1:20-cv-00113-RLY-DLP Document 68 Filed 08/11/20 Page 1 of 2 PageID #: 385




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 JAMES D. BALE,                              )
                                             )
                           Plaintiff,        )
                                             )
                      v.                     )     No. 1:20-cv-00113-RLY-DLP
                                             )
 HAMILTON COUNTY,                            )
 HAMILTON COUNTY SHERIFF,                    )
 MARK BOWEN,                                 )
 ROBERT PONTIUS,                             )
 ANTHONY CHAVEZ,                             )
 CHRISTOPHER LAND,                           )
 GALEN HART,                                 )
 MATTHEW LAWSON,                             )
 CHRISTOPHER SANTIAGO,                       )
 EL HADJI NDLAYE,                            )
 TIM REED,                                   )
 CHRISTINA BARR,                             )
 KAREN HOOD,                                 )
 LAURENE JOHNSON,                            )
 RONNI HAINES,                               )
 ROBYN GAUTHIER,                             )
 MICHAEL PERSON,                             )
                                             )
                           Defendants.       )



                  MINUTE ENTRY FOR AUGUST 10, 2020
                      SETTLEMENT CONFERENCE
                HON. DORIS L. PRYOR, MAGISTRATE JUDGE

       The parties appeared in person and by counsel for a settlement conference on

 August 10, 2020. This matter is CONTINUED to August 26, 2020 at 1:30 p.m.

 (Eastern) by telephone. The parties shall attend the conference by calling
Case 1:20-cv-00113-RLY-DLP Document 68 Filed 08/11/20 Page 2 of 2 PageID #: 386




 the designated telephone number, to be provided by the Court via email generated

 by the Court’s ECF system.



     Date: 8/11/2020




 Distribution:

 All ECF-registered counsel of record via email
